DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy of the foreign application or PCT application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-10 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what structure applicants are intending to define by the rotating mechanism in lines 7-10.  Specifically, a rotating mechanism implies that something is just rotating. However, the rotating mechanism performs the function of clamping. Therefore, it is unclear what structure performs rotation and clamping since a rotation mechanism alone would only rotate and would not be capable of clamping without further clarification.  Is some type of structure capable of clamping part of or attached to the rotating mechanism?
As to claim 1, it is unclear what clamps as recited in lines 7-10.  The rotating mechanism is described as capable of clamping cards in lines 7-8. However, lines 9-10 then state that the feeding mechanism can clamp the cards on the rotating mechanism.  The feeding mechanism is only recited as introducing cards. Therefore, it is unclear what clamps.  Does the rotating mechanism or feeding mechanism clamp?  Or, do both mechanisms clamp? How does the feeding mechanism clamp? Are the feeding mechanism and rotating mechanism related to each other such that they are part of the same structure?
As to the pipetting mechanism of lines 11-13 of claim 1, it is unclear how the pipetting mechanism operates.  How are the reagents and samples mixed by the pipettor?  Specifically, the cards introduced in line 5 contain samples and reagents. Neither the samples or reagents are identified as liquids and it is unclear how they are pipetted if they are not liquids. Are the samples and reagents already together and the pipetting mechanism is just aspirating and dispensing them, or are the samples and reagents separate and the pipettor is combining and mixing them?
Regarding the analyzing mechanisms of lines 14-15, it is unclear what kind of rays are being used. “Rays” are not clear as they do no describe the type of analysis clearly.  Are these light wavelengths or x-ray wavelengths?  Clarification as to what a “ray” is is required. 
Claims 2-10 are rejected based on further claim dependency.
As to claims 1 and 4, it is unclear how the rotating mechanism which clamps cards of claim 1 can operate without the rotating disk and drive of claim 4.  The examiner believes that claim 1 may be omitting essential features required to perform the claimed function, and clarification and/or correction is requested.
Regarding lines 4-5 of claim 5, it is unclear what is being described by “the sample feeding mechanism cannot drive the clamping protrusions to release from the clamping slots”.  First, it is unclear how the sample feeding mechanism would drive or not drive in relation to the protrusions.  Further, what prevents the sample feeding mechanism from doing this operation?
As to line 3 of claim 6, it is unclear what a pipetting “fix” base is defining. “Fix” does not describe anything and is unclear. Is the base “fixed”?
Regarding the pipetting head of lines 7-9 of claim 6, it is unclear if the pipetting head is interacting with the samples as well as recited in claim 1, or if just the reagents are being interacted with as recited in claim 6. If the samples are not being interacted with, then what structure interacts with the samples?
Regarding clam 7, it is unclear what a pipetting support base is defining.  Specifically, the pipetting support base is part of the pipetting mechanism. Yet, the function of the pipetting support base is to support the rotating mechanism.  It is unclear how the pipetting support base relates to or interacts with the rotating mechanism without further clarification. In what manner is the rotating mechanism supported?  How is it supported in relation to the pipetting mechanism?  Clarification of the relationship, both structurally and functionally, between the rotating mechanism and the interaction with the pipetting mechanism is required.
Regarding claim 9, it is unclear what a pushing device is defined by as the recited function is unclear in lines 8-10.  What is a detection end of the box body?  Also, in what manner are the cards pushed and where are the cards pushed from?  Further, it is unclear how the pushing device relates to the discharging mechanism.
As to claim 9, it is unclear what a discharging detection device in lines 11-13 is defining.  What is being detected?  Although the cards are pushed, the examiner is unsure of what process is being described as being detected.  Therefore, it is unclear what structure is being recited since it is unclear what process the detection device is performing. What structure and function are the detection device defined by?
Regarding claim 10, it is unclear how the sample feeding mechanism, which feeds samples in claim 1, also pushes a sealing door.  Is there some distinct structure of the feeding mechanism that enables this function to occur?  The examiner believes that applicants may be omitting essential features to perform the claimed function, and it is currently unclear how the feeding mechanism which moves cards from the feeding port of claim 1 also opens the door in claim 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kureshy et al (US 5192506; hereinafter “Kureshy”) in view of Jakubowicz, R (US 20160025639; hereinafter “Jakubowicz”) in view of in view of Yao et al (Translation of WO 2017128806 A; hereinafter “Yao”).
As to claim 1, Kureshy teaches a biochemical analyzer (Kureshy; col. 1 lines 9-32), comprising: 
a housing, in which a sample feeding port and a sample discharging port are formed (The examiner believes that all analyzers would have a housing with an input and output for samples, and Kureshy teaches an analyzer, and also an input port for the loader 58/60 to load cards 22; Figs. 1-2, 8-10); 
a sample feeding mechanism, which is arranged in the housing and capable of introducing detection cards containing samples and reagents into the housing from the sample feeding port, and a sample discharging mechanism used for removing the detection cards from the rotating mechanism (Kureshy teaches a loader 58/60 which feeds samples to the carousel and also removes the samples from the carousel; col. 5 line 1-15, col. 13 lines 12-23); 
a rotating mechanism, which is arranged in the housing and capable of clamping a plurality of detection cards and driving the detection cards to rotate, wherein the sample feeding mechanism can clamp the detection cards on the rotating mechanism (Kureshy teaches carousel 24 which rotates by motor 28 to carry cards 22; Figs. 1-2, 8-10, col. 5 line 1-15); 
a pipetting mechanism, which is arranged in the housing, located above the rotating mechanism and capable of mixing the samples with reagents on the detection cards (Kureshy teaches pipette 44/40/42; Figs. 1-2, 8-10, col. 4 line 44-50); 
an analyzing mechanism, which is arranged in the housing and capable of analyzing the samples through detection rays (Kureshy teaches detector 46 which detects fluorescent wavelength/rays; Figs. 1-2, 8-10, col. 4 line 44-50). 
Note: The instant Claims contain a large amount of functional language (ex: “capable of…”, etc...).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Kureshy does not specifically teach a housing, in which a sample feeding port and a sample discharging port are formed; or a plurality of analyzing mechanisms. However, Jakubowicz teaches the analogous art of an analyzer (Jakubowicz; abstract, Figures 7-8) with a housing, in which a sample feeding port/sample discharge port is formed (Jakubowicz teaches an input/exit port 512; Fig. 7; [96]); a plurality of analyzing mechanisms (Jakubowicz teaches detectors 570 which can include a reflectometer, a fluorimeter, a photometer; [99] Fig. 8). It would have been obvious to one of ordinary skill in the art to have modified the analyzer of Kureshy to be in a housing with a feeding port as in Jakubowicz because Jakubowicz teaches that an input port is a well-known way to introduce cards into an analyzer (Jakubowicz; Fig. 7; [96]).  It would have been obvious to one of ordinary skill in the art to have modified the analyzing detector of Kureshy to include multiple detectors as in Jakubowicz because Jakubowicz teaches including multiple detectors enables multiple testing protocols to be performed based on the desired tests (Jakubowicz; [99]).
Modified Kureshy does not specifically teach the housing has a separate sample discharging port; a sample discharging mechanism, which is arranged in the housing and used for removing the detection cards from the rotating mechanism; and a sample discharging box, which is slidably arranged at the sample discharging port and used for containing the detection cards after completing detection, wherein the sample discharging mechanism is capable of introducing the detection cards into the sample discharging box.  However, Yao teaches the analogous art of an analyzer (page 1 and figure 1-2) with the housing having a separate sample discharging port; a sample discharging mechanism, which is arranged in the housing and used for removing the detection cards from the rotating mechanism; and a sample discharging box, which is slidably arranged at the sample discharging port and used for containing the detection cards after completing detection, wherein the sample discharging mechanism is capable of introducing the detection cards into the sample discharging box (Yao teaches a kicking mechanism that discharges the used cards from the rotating mechanism and into a discharge box 260; Fig. 9, p. 5 lines 169-183, p. 7 line 276-281, p. 11 line 431-444, p. 15 line 607-612. Yao teaches waste bin 260 which is slideable and arranged at a discharge port as the waste bin would need to be removed). It would have been obvious to one of ordinary skill in the art to have modified the analyzer of modified Kureshy to include a discharging mechanism to a discharging box through a separate sample discharge port as in Yao because Yao teaches that using a separate discharging mechanism enables the waste to be removed and separated, thereby ensuring that the waste is kept separately and helping to maintain a clean enviornment (Yao; p. 5 line 178-182, p. 11 line 433-441).
As to claim 2, modified Kureshy teaches the biochemical analyzer according to claim 1, wherein the sample feeding mechanism comprises: a sample feeding slide rail, which is arranged in the housing; a sample feeding support base, which is slidably arranged on the sample feeding slide rail and on which the detection cards can be placed; and a sample feeding driving device, which is arranged in the housing and capable of driving the sample feeding support base to slide along the sample feeding slide rail (Kureshy teaches a rail and drive to move the cards; Figs. 8-10).  
As to claim 4, modified Kureshy teaches the biochemical analyzer according to claim 1, wherein the rotating mechanism comprises: a rotating disk, which is rotatably arranged in the housing, wherein a plurality of clamping positions are uniformly distributed in a circumferential direction of the rotating disk, and one detection card can be clamped at each clamping position; and a rotation driving device, which is arranged in the housing and capable of driving the rotating disk to rotate (Kureshy teaches carousel 24 which rotates by motor 28 to carry cards 22; Figs. 1-2, 8-10, col. 5 line 1-15);
As to claim 5, modified Kureshy teaches the biochemical analyzer according to claim 4, wherein clamping slots are formed in the clamping positions; clamping protrusions are arranged on the detection cards; the clamping protrusions can be clamped into the clamping slots while being pushed by the sample feeding mechanism; and the sample feeding mechanism cannot drive the clamping protrusions to release from the clamping slots (Kureshy teaches carousel 24 which rotates by motor 28 to carry cards 22 in slots; Figs. 1-2, 8-10, col. 5 line 1-15. The examiner notes that the cards and the protrusions are not positively recited as part of the analyzer).  
As to claim 6, modified Kureshy teaches the biochemical analyzer according to claim 1, wherein the pipetting mechanism comprises: a pipetting fix base, which is arranged in the housing; a pipetting slide base, which is slidably arranged on the pipetting fix base, wherein a sliding direction of the pipetting slide base is perpendicular to a rotating axial direction of the rotating mechanism; a pipetting head, which is slidably arranged on the pipetting slide base and used for transferring reagents on the detection cards, wherein the sliding direction of the pipetting head is parallel to the rotating axial direction of the rotating mechanism; a first pipetting drive device, which is arranged on the pipetting fix base and capable of driving the pipetting slide base to slide; and a second pipetting drive device, which is arranged on the pipetting slide base and capable of driving the pipetting head to slide (Kureshy teaches pipette 44/40/42 which moves in various dimensions with drives; Figs. 1-2, 8-10, col. 4 line 44-50, col. 5 line 17-col. 6 line 31).  
As to claim 7, modified Kureshy teaches the biochemical analyzer according to claim 6, wherein the pipetting mechanism further comprises a pipetting support base, which is arranged in the housing 16Attorney Docket No. D-HNST-00401-NUSCustomer No. 161559and used for supporting the rotating mechanism at a pipetting position (Kureshy teaches pipette 44/40/42 which moves in various dimensions with drives and would be connected to a base; Figs. 1-2, 8-10, col. 4 line 44-50, col. 5 line 17-col. 6 line 31).  
As to claim 8, modified Kureshy teaches the biochemical analyzer according to claim 1, wherein the sample discharging mechanism comprises: a sample discharging slide rail, which is arranged in the housing; a sample discharging support base, which is slidably arranged on the sample discharging slide rail; a sample discharging drive device, which is arranged in the housing, capable of driving the sample discharging support base to slide along the sample discharging slide rail and capable of removing the detection cards from the rotating mechanism and pushing the detection cards into the sample discharging box when the sample discharging support base slides (The modification of the analyzer of modified Kureshy to include the discharging mechanism as in Yao has already been discussed in claim 1 above.  Yao teaches the discharging mechanism having a rail, a support, and a driving device; Fig. 9, p. 11 line 433-440).  
As to claim 9, modified Kureshy teaches the biochemical analyzer according to claim 1, wherein the sample discharging box comprises: a box body, which is used for containing the detection cards after completing detection, slidably arranged at the sample discharging port and provided with an introducing port, wherein the sample discharging mechanism is capable of introducing the detection cards into the box body through the introducing port; a pushing device, which is arranged in the housing and used for pushing the detection cards in the box body to move towards a detection end of the box body; and a sample discharging detection device, which is arranged in the housing and can be triggered when the detection cards in the box body abut against the detection end (The modification of the analyzer of modified Kureshy to include the waste box that receives cards from the discharging mechanism as in Yao has already been discussed in claim 1 above.  Yao teaches a box body 260, and having an introducing port as the outside housing portion of the port with the inner housing portion being the discharging port; see right side of housing in figures 1-3. Yao further teaches a pushing device 252 to push cards into the box body 260.  As best understood, Yao teaches that the detected waste card is discharged, and therefore there is a detection device that is detecting the card; p. 11 line 441).  
As to claim 10, modified Kureshy teaches the biochemical analyzer according to claim 1, with a sample feeding port (The modification of Kureshy with the feeding port of Jakubowicz has already been discussed in claim 1) and sample feeding mechanism (Kureshy teaches the sample feeding mechanism; see claim 1 above).
Modified Kureshy does not specifically teach a sealing door is rotationally arranged at the sample feeding port; the sample feeding mechanism can push the sealing door to open when feeding the samples, and the sealing door can seal the sample feeding port after finishing feeding the samples.  However, Kureshy teaches a sealing door is rotationally arranged at a port; the sample feeding mechanism can push the sealing door to open when feeding the samples, and the sealing door can seal the port after finishing feeding the samples (Kureshy teaches door 320 which rotates about 350 to open when feeding samples; Figs. 10-13, col. 12 line 60-col. 13 line 10, col. 14 line 13-30). It would have been obvious to one of ordinary skill in the art to have modified the sample feeding port of modified Kureshy to include a sealing door as in Kureshy because Kureshy teaches that using a door helps to block the port when insertion of cards is not possible (Kureshy; col. 12 line 60-col. 13 line 10).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kureshy in view Jakubowicz in view of Yao and further view of Seto et al (US 20040191925; hereinafter “Seto”).
As to claim 3, modified Kureshy teaches the biochemical analyzer according to claim 2, with the sample feeding mechanism having a sample feeding slide rail which supports detection cards on the sample feeding support based (see above).
Modified Kureshy does not specifically teaches that the sample feeding mechanism further comprises a sample feeding detection device for detecting detection cards. However, Seto teaches the analogous art of an analyzer (Seto; Title, Fig. 2) with a feeding mechanism that has a detection device for detecting cards (Seto teaches a sensor for detecting the presence of cards on the feeding mechanism; Fig. 10 [90]). It would have been obvious to one of ordinary skill in the art to have modified the sample feeding mechanism for feeding detection cards of modified Kureshy to include a detection device for detecting the cards as in Seto because Seto teaches that the sensor helps detect card presences so that the feeding mechanism/loader knows when to operate (Seto; [90]).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Li et al (Translation of CN 208636214 U; hereinafter “Li”) teaches a rotating disk with a sample dispenser above it; Figs. 1-4.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798